Jackson National Life Insurance Company of New York Limited Power of Attorney Each of the undersigned, as directors of Jackson National Life Insurance Company of New York (“Jackson of NY”), constitute and appoint Mark D. Nerud, Gerard A.M. Oprins, Susan S. Rhee, and Steven J. Fredricks, officers of the “JNL Funds,” each of them individually, as his attorneys-in fact, each with power of substitution, in any and all capacities, to sign any regulatory flings under the Securities Act of 1933, as amended, and/or the Investment Company Act of 1940, as amended, and to file the same, with exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission and all appropriate state or federal regulatory authorities for the Jackson of NY insurance company separate accounts.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Limited Power of Attorney as of January 25, 2012. /s/ Clifford J. Jack Clifford J. Jack Executive Vice President, Head of Retail, Chairman and Director /s/ Herbert G. May III Herbert G. May III Chief Administrative Officer and Director /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director /s/ Joseph M. Clark Joseph M. Clark Senior Vice President, Chief Information Officer and Director /s/ Laura L. Prieskorn Laura L. Prieskorn Senior Vice President and Director /s/ Michael A. Costello Michael A. Costello Vice President, Treasurer and Director /s/ John H. Brown John H. Brown Vice President and Director /s/ Julia A. Goatley Julia A. Goatley Vice President, Assistant Secretary and Director /s/ John C. Colpean John C. Colpean Director /s/ Donald T. DeCarlo Donald T. DeCarlo Director /s/ Donald B. Henderson, Jr. Donald B. Henderson, Jr. Director /s/ David L. Porteous David L. Porteous Director /s/ Gary H. Torgow Gary H. Torgow Director
